DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 25 JANUARY 2021 has been considered.  Current pending claims are Claims 1-10 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 APRIL 2021 was filed after.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Figure 3, characters 100 and 110 are described in [0056] as channels.  However, based on the description of “two channels 100, 110 in the cassette of the invention, wherein channel 100 communicatively connects to chamber 150 and channel 110 communicatively connects to chamber 160,”.  Characters 100 and 110 appear to be the edge of cassette 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 3 of the instant claim, the instance of ‘he’ should be ‘the’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over IMRAN, US Patent 8,980,199 B2, submitted on the Information Disclosure Statement on 20 APRIL 2021, US Patents Cite No 1, and further in view of KARP, US Patent 6,880,576 B2.
Applicant’s invention is drawn towards a device, a microfluidic cassette. 
Regarding Claim 1, the reference IMRAN discloses a microfluidic cassette, Figure 1, microfluidic device 10, Column 2 line 12-14, comprising: an inlet channel, Figure 1, channel 20 on top long side of device 10, Column 2 line 12-63, that splits into a sample channel and a sample-derived negative control channel, Figure 1, at location 60, split occurs at channels 20 (one to chamber 30 and 40), Column 2 line 12-63, wherein the sample channel is communicatively connected to a sample chamber, Figure 1, channel 20 connected to chamber 40, Column 2 line 12-63, and the sample-derived negative control channel is communicatively connected to at least one sample-derived negative control chamber, Figure 1, channel 20 is connected to chamber 30, wherein the inlet channel comprises an inlet port upstream of the split, Figure 1, port 22 on top long side of device connects to channel 20, upstream of location 60 where split occurs, a first port downstream of the sample chamber, Figure 1, labeled port 22 at side where chamber 40 is located on short edge,  and a second port downstream of the sample-derived negative control chamber(s), Figure 1, non-labeled port at side where chamber 30 is located on short edge, and wherein the microfluidic cassette comprises a device along the sample-derived negative control channel positioned between the split and the sample-derived negative control chamber(s), Figure 1, valve 50, Column 2 line 12-63.
The IMRAN reference discloses the claimed invention, but is silent in regards to wherein the microfluidic cassette comprises a filter along the sample-derived negative control channel positioned between the split and the sample-derived negative control chamber.
IMRAN rather teaches a valve, which can also regulate the flow in the sample-derived negative control channel and the sample-derived negative control chamber.
The KARP discloses a microfluidic cassette, Figure 6A, 6B, microfluidic device 70, Column 20 line 28-37, comprising: an inlet channel, Figure 6A, 6B, channel 78, Column 20 line 38-Column 21 line 4,  that splits, Figure 6B, at location where character 84 is located, into a sample channel , Figure 6B, channel 80, Column 20 line 37-Column 21 line 4, and a sample-derived negative control channel, Figure 6B, channel 79, Column 20 line 37-Column 21 line 4,  wherein the sample channel is communicatively connected to a sample chamber and the sample-derived negative control channel is communicatively connected to at least one sample-derived negative control chamber, Figure 6B, at end of each channels 80/79 there can be a chamber by altering thickness of layer, Column 8 line 26-38, and wherein the inlet channel comprises an inlet port upstream of the split, Figure 6B, port 71, Column 20 line 37-Column 21 line 4, a first port downstream of the sample chamber, and a second port downstream of the sample-derived negative control chamber(s), Figure 6A, 6B, at end of each channels 81 and 79 there can be a chamber by altering thickness of layer at location 82, Column 8 line 26-38,  and wherein the microfluidic cassette comprises a filter along the sample-derived negative control channel positioned between the split and the sample-derived negative control chamber(s), Figure 6B, at overlaps 85/86, Column 6 line 47-59, Column 18 line 58-Column 19 line 13, filter maybe placed in a channel for collecting or retaining percentage of desired material.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channel in IMRAN with the filter in the channel as taught by KARP for collecting or retaining a percentage of desired material, Column 18 line 58-Column 19 line 13.
Additional Disclosures Included are: Claim 4: wherein the microfluidic cassette of claim 1, , wherein the microfluidic cassette further comprises a light barrier positioned between the sample chamber and the sample-derived negative control chamber(s), IMRAN Figure 1, valve 50, Column 2 line 12-63.
Regarding Claim 2, the combination suggests the claimed invention, but is silent in regards to wherein the sample-derived negative control channel further comprises a second sample-derived negative control chamber positioned between a first sample-derived negative control chamber and the second port.  
IMRAN does teach one or more chamber 40 on the device, Column 2 line 12-18.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the device of IMRAN so that there is a second sample-derived negative control chamber positioned between a first sample-derived negative control chamber and the second port containing different components, IMRAN, Column 2 line 17-18, such as a positive and negative control.   
Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over IMRAN, US Patent 8,980,199 B2, submitted on the Information Disclosure Statement on 20 APRIL 2021, US Patents Cite No 1, and further in view of KARP, US Patent 6,880,576 B2, and further in view of AL-ADHAMI, "Optical sensor for rapid microbial detection," Proc. SPIE 9862, Advanced Environmental, Chemical, and Biological Sensing Technologies XIII, 986207 (17 May 2016); doi: 10.1117/12.2224132.
Regarding Claim 3, the combination above suggests the claimed invention of the  microfluidic cassette of claim 1, but is silent in regards to wherein each port comprises a septum.
The AL-ADHAMI reference discloses a microfluidic cassette, page 986207-4, 2-Microfluidic Cassette, comprising: a first port and a second port, wherein each port comprises a septum, page 986207-4, 2-Microfluidic Cassette.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that each port comprises a septum as taught by the microfluidic cassette of AL-ADHAMI so that each port can be pierced when in use and seal off the device free from contaminants until use. 
Applicant’s invention is drawn towards a device, a fluorometer system. 
Regarding Claim 5, the combination above suggests the claimed invention of the  microfluidic cassette of claim 1, but is silent in regards to the claimed kinetic fluorometer system. 
The AL-ADHAMI reference discloses a kinetic fluorometer system, page 986207-3, and Figure 2, said system comprising: an excitation module comprising a light source and a voltage-controlled current source, page 986207-3, and Figure 2, VCCS voltage controlled current source, LED – light emitting diode; the microfluidic cassette, page 986207-3, and Figure 2, FC- microfluidic cassette; an excitation filter mounted between the light source and the microfluidic cassette, page 986207-3, and Figure 2, ExF; a detector positioned 90⁰ relative to the excitation light path from the light source page 986207-3, and Figure 2, PD-photodiode; an emission filter positioned between the detector and the microfluidic cassette, page 986207-3, and Figure 2, EmF-emission filter ; and a microprocessor, page 986207-3, and Figure 2, P- microprocessor.  
It would be obvious to one having ordinary skill in the art before the effective filing date to incorporate the microfluidic cassette as suggested by IMRAN in view of KARP with the  kinetic fluorometer system taught by AL-ADHAMI to instantly detect and determine an approximate amount of contamination that is fast, accurate and inexpensive using optical detection, AL-ADHAMI abstract.  
Additional Disclosures Included are: Claim 6: wherein the system of claim 5, wherein the detector is a photodiode to detect fluorescence intensity, page 986207-3, and Figure 2.; Claim 7: wherein the system of claim 5, wherein the system is compact, portable, and/or hand-held, page 986207-3.; Claim 8: wherein the system of claim 5, wherein the detector detects changes in fluorescence, absorbance, temperature, pressure, pH, conductivity and/or image processing, page 986207-3, and Figure 2, abstract, page 986207-5, fluorescence intensity.; Claim 9: wherein the system of claim 5, wherein the microprocessor is present in a mobile phone, tablet, or computer, page 986207-3, and Figure 2.; and Claim 10: wherein the system of claim 5, wherein the light source is selected from the group consisting of an LED, laser-diode, electroluminescent lamp, incandescent lamp, halogen lamp, and sunlight, page 986207-3, and Figure 2, LED.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SAMSOONDAR, US Patent 8,206,650 B2.
Applicant’s invention is drawn towards a device, a microfluidic cassette.
Regarding Claim 1, the reference SAMSOONDAR discloses a microfluidic cassette, Figure 1A-C, cartridge 660a, Column 19, line 1-55, comprising: an inlet channel, Figure 1A-C, inlet opening 612, Column 19 line 1-55, that splits, Figure 1B, at manifold 640 location, into a sample channel and a sample-derived negative control channel, Figure 1B, characters 620a and 620b, Column 19 line 1-55, wherein the sample channel is communicatively connected to a sample chamber and the sample-derived negative control channel is communicatively connected to at least one sample-derived negative control chamber, Figure 1B, characters 622a and 622b, Column 28 line 21-22, Column 19 line 1-55, wherein the inlet channel comprises an inlet port upstream of the split, Figure 1B, inlet opening 612 and has port opening, and a first port downstream of the sample chamber, and a second port downstream of the sample-derived negative control chamber(s), Figure 1B, characters 137a and 137b.  
In SAMSOONDAR, Figure 1, this embodiment discloses the claimed invention, but is silent to the wherein the microfluidic cassette comprises a filter along the sample-derived negative control channel positioned between the split and the sample-derived negative control chamber(s).
However, in Figure 2A and 2E of SAMSOONDAR, this embodiment discloses a microfluidic cassette, cartridge 600b,  comprising: an inlet channel, Figure 2E, inlet opening 612 has character 670 characterized as a channel, Column 20 line 19 – Column 21 line 18, that splits, Figure 2E, split at manifold 640, into a sample channel and a sample-derived negative control channel, Figure 2E, characters 642 and 674, wherein the sample channel is communicatively connected to a sample chamber and the sample-derived negative control channel is communicatively connected to at least one sample-derived negative control chamber, Figure 2E, characters 622a and 622b, Column 20 line 19 – Column 21 line 18, wherein the inlet channel comprises an inlet port upstream of the split, Figure 2E, inlet opening 612 has character 670 characterized as a channel, Column 20 line 19 – Column 21 line 18; and wherein the microfluidic cassette comprises a filter along the sample-derived negative control channel positioned between the split and the sample-derived negative control chamber(s), Figure 2E, Column 15 line 65-Column 16 line 11, filter 660a is along flow path including character 674, Column 20 line 19 – Column 21 line 18.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify Figure 1B with the filter as taught in Figure 2A and 2B, as the inventor has already incorporated the filter in a chamber after the split so the device is capable of extracting a component from a sample, such as plasma from whole blood, Column 19 line 56-59.  
Additional Disclosures Included are: Claim 4: wherein the  microfluidic cassette of claim 1, wherein the microfluidic cassette further comprises a light barrier positioned between the sample chamber and the sample-derived negative control chamber(s), Column 21 line 18-Column 34. 
Regarding Claim 2, the SAMSOONDAR disclose the claimed invention, but is silent in regards to wherein the sample-derived negative control channel further comprises a second sample-derived negative control chamber positioned between a first sample-derived negative control chamber and the second port.
While SAMSOONDAR discloses the volume of the capillary breaks 622a, 622b, are sufficiently large to accommodate the calibration fluid and prevent any fluid from reaching the vent, Column 28 line 21-26, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the device of IMRAN so that there is a second sample-derived negative control chamber positioned between a first sample-derived negative control chamber and the second port to catch any overflow from the first sample-derived negative control chamber.  
Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over SAMSOONDAR, US Patent 8,206,650 B2, and further in view of AL-ADHAMI, "Optical sensor for rapid microbial detection," Proc. SPIE 9862, Advanced Environmental, Chemical, and Biological Sensing Technologies XIII, 986207 (17 May 2016); doi: 10.1117/12.2224132.
Regarding Claim 3, the reference above suggests the claimed invention of the  microfluidic cassette of claim 1, but is silent in regards to wherein each port comprises a septum.
The AL-ADHAMI reference discloses a microfluidic cassette, page 986207-4, 2-Microfluidic Cassette, comprising: a first port and a second port, wherein each port comprises a septum, page 986207-4, 2-Microfluidic Cassette.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that each port comprises a septum as taught by the microfluidic cassette of AL-ADHAMI so that each port can be pierced when in use and seal off the device free from contaminants until use. 
Applicant’s invention is drawn towards a device, a fluorometer system. 
Regarding Claim 5, the reference above suggests the claimed invention of the  microfluidic cassette of claim 1, but is silent in regards to the claimed kinetic fluorometer system. 
The AL-ADHAMI reference discloses a kinetic fluorometer system, page 986207-3, and Figure 2, said system comprising: an excitation module comprising a light source and a voltage-controlled current source, page 986207-3, and Figure 2, VCCS voltage controlled current source, LED – light emitting diode; the microfluidic cassette, page 986207-3, and Figure 2, FC- microfluidic cassette; an excitation filter mounted between the light source and the microfluidic cassette, page 986207-3, and Figure 2, ExF; a detector positioned 90⁰ relative to the excitation light path from the light source page 986207-3, and Figure 2, PD-photodiode; an emission filter positioned between the detector and the microfluidic cassette, page 986207-3, and Figure 2, EmF-emission filter ; and a microprocessor, page 986207-3, and Figure 2, P- microprocessor.  
It would be obvious to one having ordinary skill in the art before the effective filing date to incorporate the microfluidic cassette as suggested by SAMSOONDAR with the  kinetic fluorometer system taught by AL-ADHAMI to instantly detect and determine an approximate amount of contamination that is fast, accurate and inexpensive using optical detection, AL-ADHAMI abstract.  
Additional Disclosures Included are: Claim 6: wherein the system of claim 5, wherein the detector is a photodiode to detect fluorescence intensity, page 986207-3, and Figure 2.; Claim 7: wherein the system of claim 5, wherein the system is compact, portable, and/or hand-held, page 986207-3.; Claim 8: wherein the system of claim 5, wherein the detector detects changes in fluorescence, absorbance, temperature, pressure, pH, conductivity and/or image processing, page 986207-3, and Figure 2, abstract, page 986207-5, fluorescence intensity.; Claim 9: wherein the system of claim 5, wherein the microprocessor is present in a mobile phone, tablet, or computer, page 986207-3, and Figure 2.; and Claim 10: wherein the system of claim 5, wherein the light source is selected from the group consisting of an LED, laser-diode, electroluminescent lamp, incandescent lamp, halogen lamp, and sunlight, page 986207-3, and Figure 2, LED.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797